DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued claim objections are hereby withdrawn in view of amended claims 1 and 10.

 	The previously issued drawing objections are hereby withdrawn in view of Applicant’s remarks.

 	The previously issued 35 U.S.C. § 112(b) rejection is hereby withdrawn in view of amended claims 1 and 10.

 	The Applicant’s arguments with respect to claims #1, 4, 6-10, 13, and 15-18 in the reply filed on March 30, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 4, 6-10, 13, and 15-18 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the plurality of notches are filled with the organic flexible material as well, so as to form a flexible material” (claims 1 and 10).
 	Li et al. (CN 106848107 A), as cited in the IDS and hereafter “Li”, is the closest prior art but fails to teach the above limitation because Li’s notches 410 are not filled with the organic flexible material 520.  The notches are, at most, filled with inorganic material 510/1, 510/2.  See Li, FIG. 2.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
 	The following prior art was not relied upon but is made of record:
Oh et al. (U.S. Patent Publication No. 2017/0162821 A1)

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829